EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 23, 2012, accompanying the consolidated financial statements included in the Annual Report of Access Pharmaceuticals, Inc. and subsidiaries on Form 10-K for the years ended December 31, 2011and 2010.We hereby consent to the incorporation by reference of said report in the Registration Statements of Access Pharmaceuticals, Inc. on Form S-1 (File Nos. 333-179603, 333-178415, 333-166453, 333-162687, 333-149633, and 333-135734), Form S-4 (File No. 333-143587), and Form S-8 (File Nos. 333-169067, 333-161642, 333-45646, 333-75136, 333-125796, and 333-114269). /s/ Whitley Penn LLP Dallas, Texas March 23, 2012
